Case 1:20-cv-02107-RPK-RER Document 1 Filed 05/08/20 Page 1 of 5 PageID #: 1




                                                        20-cv-2107




     SHAI
Case 1:20-cv-02107-RPK-RER Document 1 Filed 05/08/20 Page 2 of 5 PageID #: 2
Case 1:20-cv-02107-RPK-RER Document 1 Filed 05/08/20 Page 3 of 5 PageID #: 3
Case 1:20-cv-02107-RPK-RER Document 1 Filed 05/08/20 Page 4 of 5 PageID #: 4
Case 1:20-cv-02107-RPK-RER Document 1 Filed 05/08/20 Page 5 of 5 PageID #: 5




               May 8, 2020
